Exhibit 10.1

Execution Version

AMENDED AND RESTATED

EXECUTIVE employment agreement

between

VAALCO ENERGY, INC.

and

CARY BOUNDS

(Effective as of DECEMBER 29, 2016)

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

table of contents

EMPLOYMENT AND DUTIES1

﻿Definitions1

﻿Employment; Effective Date1

﻿Positions1

﻿Duties and Services1

﻿Other Interests2

﻿Duty of Loyalty2

﻿ TERM AND TERMINATION OF EMPLOYMENT2

﻿Term of Employment2

﻿Notice of Termination3

﻿Resignations3

﻿ COMPENSATION AND BENEFITS3

﻿Base Salary3

﻿Annual Bonuses3

﻿Equity Awards after the Effective Date4

﻿Business and Entertainment Expenses4

﻿Vacation4

﻿Employee and Executive Benefits Generally4

﻿Proration4

﻿ RIGHTS AND PAYMENTS UPON TERMINATION4

﻿Rights and Payments upon Termination4

﻿Limitation on Other Severance Benefits7

﻿Release Agreement7

﻿Notice of Termination8

﻿No Mitigation8

﻿ CONFIDENTIAL INFORMATION AND  RESTRICTIVE COVENANTS8

﻿Access to Confidential Information and Specialized Training8

﻿Agreement Not to Use or Disclose Confidential Information8

﻿Duty to Return Company Documents and Property9

﻿Further Disclosure10

﻿Inventions10

﻿Non-Solicitation Restriction11

﻿Non-Competition Restriction11

﻿No-Recruitment Restriction11

﻿Forfeiture of Severance Payment12

﻿Tolling12

﻿Reformation12





12073459_61

--------------------------------------------------------------------------------

 

 

﻿No Previous Restrictive Agreements12

﻿Conflicts of Interest13

﻿Remedies13

﻿No Disparaging Comments13

﻿Company Documents and Property14

﻿ GENERAL PROVISIONS14

﻿Matters Relating to Section 409A of the Code14

﻿Withholdings; Right of Offset15

﻿Nonalienation15

﻿Incompetent or Minor Payees16

﻿Indemnification16

﻿Successors and Assigns16

﻿Notice16

﻿Mandatory Arbitration of Disputes17

﻿Severability19

﻿No Third Party Beneficiaries19

﻿Waiver of Breach19

﻿Survival of Certain Provisions19

﻿Entire Agreement; Amendment and Termination19

﻿Interpretive Matters19

﻿Governing Law; Jurisdiction20

﻿Executive Acknowledgment20

﻿Counterparts20



﻿

Appendix
 A...............................................................................................................................A-1

Appendix
 B...............................................................................................................................B-1

﻿

﻿

﻿

 

2

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”),
effective as of December 29, 2016 (the “Effective Date”), is made and entered
into by and between VAALCO Energy, Inc., a Delaware corporation (hereafter
“Company”) and Cary Bounds (hereafter “Executive”).  The Company and Executive
may sometimes hereafter be referred to singularly as a “Party” or collectively
as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Company desires to continue to secure the employment services of
Executive subject to the terms and conditions hereafter set forth; and

WHEREAS, the Parties desire to amend the employment agreement previously entered
into between the Parties, which was originally effective as of July 6, 2015; and

WHEREAS, Executive is willing to enter into this Agreement upon the terms and
conditions hereafter set forth;

NOW, THEREFORE, in consideration of Executive’s employment with the Company, and
the mutual promises, covenants and obligations contained herein, the Parties
hereby agree as follows:

Article 1.
EMPLOYMENT AND DUTIES

Definitions

.  In addition to the terms defined in the text hereof, terms with initial
capital letters as used herein have the meanings assigned to them, for all
purposes of this Agreement, in the Definitions Appendix hereto, unless the
context reasonably requires a broader, narrower or different meaning.  The
Definitions Appendix, as attached hereto, is part of this Agreement and
incorporated herein.

Employment; Effective Date

.  Effective as of the Effective Date and continuing for the Employment Period
(as defined in Section 2.1), the Executive’s employment by the Company shall be
subject to the terms and conditions of this Agreement.

Positions

.  As of the Effective Date, the Executive will serve as the Chief Executive
Officer of the Company (“CEO”) and be appointed as a member of the Board of
Directors of the Company (the “Board of Directors”).  The Company shall maintain
the Executive in the position of CEO of the Company, and/or in such other
positions as the Parties mutually may agree, for the Employment Period.  In
addition, the Company shall nominate the Executive for re-election to the Board
of Directors as and when his term expires during the Employment Period, unless
otherwise determined by the Board of Directors.

Duties and Services

.  The Executive agrees to serve in the positions referred to in Section 1.3 and
to perform diligently and to the best of his abilities the duties and services



 





1

--------------------------------------------------------------------------------

 

 

appertaining to such offices, as well as such additional duties and services
appropriate to such offices upon which the Parties mutually may agree from time
to time or, with respect to his duties as CEO, that are assigned to him by the
Board of Directors.  The Executive’s employment shall also be subject to the
policies maintained and established by the Company from time to time, as the
same may be amended or otherwise modified.

Executive shall at all times use his best efforts to in good faith comply with
United States and foreign laws applicable to Executive’s actions on behalf of
the Company and its Affiliates.  Executive understands and agrees that he may be
required to travel extensively at times for purposes of the Company’s business.

Other Interests

.  The Executive agrees that, during the Employment Period, he will devote his
primary business time, energy and best efforts to the business and affairs of
the Company and its Affiliates, and not to engage, directly or indirectly, in
any other business or businesses, whether or not similar to that of the Company
or an Affiliate, except with the consent of the Board of Directors.  The
foregoing notwithstanding, the Parties recognize and agree that the Executive
may engage in passive personal investments (such as real estate investments and
rental properties) and other civic and charitable activities (such as continued
service on non-profit and/or educational boards) that do not conflict with the
business and affairs of the Company or interfere with the Executive’s
performance of his duties hereunder without the necessity of obtaining the
consent of the Board of Directors; provided, however, Executive agrees that if
the Compensation Committee of the Board of Directors (the “Compensation
Committee”) determines that continued service with one or more civic or
charitable entities is inconsistent with the Executive’s duties hereunder and
gives written notice to the Executive, he will promptly resign from such
position(s).

Duty of Loyalty

.  The Executive acknowledges and agrees that the Executive owes a fiduciary
duty of loyalty, fidelity, and allegiance to use his best efforts to act at all
times in the best interests of the Company and its Affiliates.  In keeping with
these duties, the Executive shall make full disclosure to the Company of all
business opportunities pertaining to the Company’s business, and he shall not
appropriate for the Executive’s own benefit any business opportunity concerning
the subject matter of such fiduciary relationship.

Article 2.
TERM AND TERMINATION OF EMPLOYMENT

Term of Employment

.  Unless sooner terminated pursuant to other provisions hereof, the Company
agrees to continue to employ the Executive for the period beginning on the
Effective Date and ending on December 31, 2017 (the “Initial Term of
Employment”).  Beginning effective as of December 31, 2017 (the “Initial
Extension Date”), the term of employment hereunder shall be extended
automatically for an additional successive one-year period as of such date and
as of each annual anniversary of the Initial Extension Date that occurs while
this Agreement remains in effect so that the remaining term is one year;
provided, however, if, at any time prior to the date that is sixty (60) days
before the Initial Extension Date or any annual anniversary thereof, either
Party gives Notice of Termination to the other Party



 





2

 

--------------------------------------------------------------------------------

 

 

that no such automatic extension shall occur, then the Executive’s employment
hereunder shall terminate on the last day of the then-current calendar year
period.

In addition, the Company and Executive shall each have the right to give Notice
of Termination at will, with or without cause, at any time, subject to the terms
and conditions of this Agreement regarding the rights and duties of the Parties
upon termination of employment.

The Initial Term of Employment, and any extension of employment hereunder, shall
be referred to herein as a “Term of Employment.”  The entire period from the
Effective Date through the date of Executive’s termination of employment with
the Company, for whatever reason, shall be referred to herein as the “Employment
Period.”

Notice of Termination

.  If the Company or the Executive desires to terminate the Executive’s
employment hereunder at any time as of, or prior to, expiration of the Term of
Employment, such Party shall do so by giving written Notice of Termination to
the other Party, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.  No further renewals of the Term
of Employment hereunder shall occur pursuant to Section 2.1 after the giving of
such Notice of Termination.

Resignations

.  Notwithstanding any other provision of this Agreement, upon the termination
of the Executive’s employment hereunder for any reason, unless otherwise
requested by the Compensation Committee, Executive shall immediately resign from
the Board of Directors and from all officer positions and all boards of
directors of any Affiliates of which he may be a member.  The Executive hereby
agrees to execute any and all documentation of such resignations upon request by
the Company, but he shall be treated for all purposes as having so resigned upon
termination of his employment, regardless of when or whether he executes any
such documentation.

Article 3.
COMPENSATION AND BENEFITS

Base Salary

.  During the Employment Period, the Executive shall receive a minimum annual
base salary of $400,000, which shall be prorated for any period of less than
12 months (the “Base Salary”).  The Compensation Committee shall review the
Executive’s Base Salary on an annual basis and may, in its sole discretion,
increase, but not decrease, the Base Salary, and references in this Agreement to
“Base Salary” shall refer to annual Base Salary as so increased.  The Base
Salary shall be paid in equal installments in accordance with the Company’s
standard policy regarding payment of compensation to executives, but no less
frequently than monthly.

Annual Bonuses

.  For the 2017 calendar year and subsequent calendar years during the
Employment Period, the Executive shall be eligible to receive an annual cash
bonus (the “Annual Bonus”) under the Company’s annual incentive cash bonus plan
for executives or any successor incentive cash bonus plan (the “Bonus Plan”), in
an amount to be determined by the Compensation Committee, based on performance
goals established by the Compensation Committee, in its discretion, pursuant to
the terms of the Bonus Plan, and with a target



 





3

 

--------------------------------------------------------------------------------

 

 

percentage (the “Incentive Target Percentage”) of 100% of the Executive’s annual
Base Salary as in effect at the beginning of the calendar year and may scale up
or down based on achievement of personal and corporate goals established by the
Compensation Committee.

Equity Awards after the Effective Date

.  During the Employment Period on and after the Effective Date, the Executive
shall be eligible for stock options or other incentive awards  in accordance
with normal competitive pay practices, on a basis no less favorable than the
process and approach used for the Company’s other senior executives, as
determined by the Compensation Committee in its discretion.    The annual
long-term incentive award shall be up to two hundred percent (200%) of
Executive’s Base Salary. The initial award to the Executive upon signing shall
be for $200,000 of restricted stock and stock options having a value of
$200,000, which will count toward the 2017 annual award amount.  

Business and Entertainment Expenses

.  Subject to the Company’s standard policies and procedures with respect to
expense reimbursement as applied to its executives generally, the Company shall
reimburse the Executive for, or pay on behalf of the Executive, the reasonable
and appropriate expenses incurred by the Executive for business related
purposes, including dues and fees to industry and professional organizations and
costs of entertainment and business development.

Vacation

.  During each full year of the Term of Employment, the Executive shall be
entitled to five (5) weeks of paid vacation in accordance with the Company’s
vacation policy, as in effect from time to time.

Employee and Executive Benefits Generally

.  During the Employment Period, the Executive shall be eligible for
participation in all employee and executive benefits, including without
limitation, qualified and supplemental retirement, savings and deferred
compensation plans, medical and life insurance plans, and other fringe benefits,
as in effect from time to time for the Company’s most senior executives;
provided, however, that the Executive acknowledges and agrees that he shall not
be a participant in, and he hereby waives any right to participate in, any
severance plan (as the same may be amended from time to time) that generally
covers the employees of the Company or its Affiliates such as to preclude
duplicative severance benefits with those provided to Executive under the terms
of this Agreement.

Proration

.  Any payments or benefits payable to Executive hereunder in respect of any
calendar year during which Executive is employed by the Company for less than
the entire year, unless otherwise provided in the applicable plan or
arrangement, shall be prorated in accordance with the number of days in such
calendar year during which he is so employed.

RIGHTS AND PAYMENTS UPON TERMINATION

.

Rights and Payments upon Termination

.  Executive’s right to compensation and benefits for periods after the date on
which his employment terminates with the Company and all Affiliates (the
“Termination Date”) shall be determined in accordance with this Article 4, as
follows:





 





4

 

--------------------------------------------------------------------------------

 

 

Minimum Payments.  Executive shall be entitled to the following minimum payments
under this Section 4.1(a), in addition to any other payments or benefits to
which he is entitled to receive under the terms of this Agreement or any
employee benefit plan or program:

his accrued and unpaid Base Salary through the Termination Date;

his accrued and unused vacation days through the Termination Date; and

reimbursement of his reasonable business expenses that were incurred but unpaid
as of the Termination Date.

Such salary and accrued vacation days shall be paid to Executive within five (5)
Business Days following the Termination Date in a cash lump sum less applicable
withholdings.  Business expenses shall be reimbursed in accordance with the
Company’s normal policy and procedures.

Termination Benefits.  In the event that during the Term of Employment Executive
incurs a Severance Payment Event, the following severance benefits shall be
provided to Executive hereunder or, in the event of his death before receiving
all such benefits, to his Designated Beneficiary following his death:

Additional Payment.  The Company shall pay to Executive as additional
compensation (the “Additional Payment”), an amount equal to one half (1/2) times
(in the event of a Regular Severance Payment Event), or one and a half
(1.5) times (in the event of a CIC Severance Payment Event), the aggregate sum
of the following compensation items:

Executive’s Base Salary as in effect as of the Termination Date; plus

an amount equal to the greater of (i) the average of Executive’s Annual Bonus
(or other cash incentive bonus) paid or payable to Executive by the Company for
the two calendar years immediately preceding the calendar year in which the
Termination Date occurs or (ii) Executive’s Annual Bonus for the full calendar
year in which the Termination Date occurs; provided, however, in the event that
the Termination Date occurs before the end of the calendar year, Executive shall
be entitled to a prorata portion of the greater of clause (i) or (ii) above
(based on the number of days in which he was employed during that year divided
by 365).

Regardless of whether attributable to a Regular Severance Payment Event or a CIC
Severance Payment Event, and subject to Section 4.1(b)(iii) in the event of an
Anticipatory Termination, the Company shall make the Additional Payment



 





5

 

--------------------------------------------------------------------------------

 

 

to Executive over a six (6) month period in twelve (12), substantially equal
bi-monthly payments that begin within twenty (20) days following the Termination
Date.  The payment of any Additional Payment shall be made in accordance with,
and subject to, the Release requirements of Section 4.3 and the Company's
standard payroll procedures.  The Company shall delay payments pursuant to
Section 6.1 to the extent required to comply with the requirements of Code
Section 409A.  If Executive is a “specified employee” within the meaning of Code
Section 409A, then payment of the Additional Payments otherwise payable during
the first six (6) months following the Termination Date shall be deferred for
six (6) months following the Termination Date (in accordance with Section 6.1)
and such aggregate amount shall be paid within ten  (10) days following the
expiration of such 6-month period.  Thereafter, the installment payments shall
be made to Executive in accordance with the bi-monthly schedule set out above.
 In the event of Executive’s death prior to the payment of all installments of
the (1) Additional Payment as provided above, or (2) the Remaining Additional
Payment Amount as provided in Section 4.1(b)(iii), the remaining installment
payments shall be aggregated and paid in a single sum payment to the Executive’s
Designated Beneficiary within sixty (60) days from Executive’s date of death.

Continued Group Health Plan Coverage.  The Company and its Affiliates shall
maintain continued group health plan coverage following the Termination Date
under any of the Company’s group health plans that covered Executive immediately
before the Termination Date which are subject to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, as codified in Code Section 4980B and
Part 6 of Subtitle B of Title I of ERISA (“COBRA”), for Executive and his
eligible spouse and other dependents (together, “Dependents”), for a period of
one (1) year following the Termination Date and at no cost to Executive and his
Dependents.

After the Termination Date, Executive, and his Dependents, if any, must first
elect and maintain any COBRA continuation coverage under such plan that they are
entitled to receive under the terms of such plan and COBRA.  However, Executive
and his Dependents shall not be required to make any premium payments for the
portion of any such COBRA coverage period that does not extend beyond the
maximum one-year period referenced above.  In all other respects, Executive and
his Dependents shall be treated the same as other COBRA qualified beneficiaries
under the terms of such plan and the requirements of COBRA during the period
while COBRA coverage remains in effect.

The continuation coverage described above shall be provided in a manner that is
intended to satisfy an exception to Code Section 409A, and therefore not be
treated as an arrangement providing for nonqualified deferred compensation that
is subject to taxation under Code Section 409A.



 





6

 

--------------------------------------------------------------------------------

 

 

Anticipatory Termination

.  Notwithstanding any provision of this Agreement to the contrary, in the event
of an Anticipatory Termination, the Company shall compute the Additional Payment
payable to Executive as the result of a CIC Severance Payment Event and offset
from such amount the aggregate amount of the installments of the Additional
Payment, if any, that were already paid to Executive through the Change in
Control Date as the result of his Regular Severance Payment Event.  The
difference between the amount of Additional Payment attributable to the
Executive’s CIC Severance Payment Event and his Regular Severance Payment Event,
as offset by any installment  payments already made to Executive through the
Change in Control Date, is defined as the “Remaining Additional Payment
Amount”.  The Remaining Additional Payment Amount shall be paid to Executive in
substantially equal, bi-monthly installment payments over the remaining term of
the one-year period that is specified in Section 4.1(b)(i).  The Remaining
Additional Payment Amount shall be paid to Executive, as provided above, without
the requirement that Executive enter into a new Release Agreement.

Limitation on Other Severance Benefits

.

Limitation on Other Severance Payments.  For purposes of clarity, in the event
that (i) Executive voluntarily resigns or otherwise voluntarily terminates his
own employment during the Term of Employment, except for (A) Good Reason or
(B) due to his death or Disability, or (ii) Executive’s employment is terminated
due to a No Severance Benefits Event, then, in either such event under clause
(i) or (ii), the Company shall have no obligation to provide the severance
benefits described in subsections (i) and (ii) of Section 4.1(b), except to
offer COBRA coverage (as required by COBRA) but not at the discounted rate as
described in Section 4.1(b)(ii).  Executive shall still be entitled to receive
the severance benefits provided under Section 4.1(a).

No Duplication of Severance Benefits.  Notwithstanding Section 4.1, if Executive
receives or is entitled to receive any severance benefit under any change of
control policy, or any agreement with, or plan or policy of, the Company or any
Affiliate, the amount payable under Section 4.1(b) to or on behalf of Executive
shall be offset by such other severance benefits received by Executive, and
Executive shall thus be entitled to receive the greater of such other severance
benefits or the benefits provided under this Agreement, and not any duplicate
benefits.  The severance payments provided under this Agreement shall also
supersede and replace any duplicative severance benefits under any severance pay
plan or program that the Company or any Affiliate maintains for employees
generally and that otherwise may cover Executive.

Release Agreement

.  In order to receive the Termination Benefits, Executive must first execute
the Release on a form provided by the Company in substantially the same form as
attached hereto as Appendix  B, together with any changes thereto that the
Company deems to be necessary or appropriate to comply with applicable law or
regulation.  Pursuant to the Release, thereby Executive agrees to release and
waive, in return for such severance benefits, any claims that he may have
against the Company including, without limitation, for unlawful



 





7

 

--------------------------------------------------------------------------------

 

 

discrimination or retaliation (e.g., Title VII of the U.S. Civil Rights Act);
provided, however, the Release shall not release any claim by or on behalf of
Executive for any payment or benefit that is due and payable under the terms of
this Agreement prior to the receipt thereof.

The Company shall deliver the Release to Executive within ten (10) days after
the Employment Termination Date.  The Executive must return the executed Release
within the twenty-one (21) or forty-five (45) day period, as applicable,
following the date of his receipt of the Release.  If the conditions set forth
in the preceding sentence are not satisfied by Executive, the Termination
Benefits shall be forfeited hereunder.

If the Release delivery and non-revocation period spans two taxable years, the
Termination Benefits will always be paid in the second taxable year.  The
Company shall also execute the Release.  No Termination Benefits shall be
payable or provided by the Company unless and until the Release has been
executed by Executive, has not been revoked, and is no longer subject to
revocation by Executive. 

Notice of Termination

.  Any termination of employment by the Company or Executive shall be
communicated by Notice of Termination to the other Party.

No Mitigation

.  Executive shall not be required to mitigate the amount of any payment or
other benefits provided under this Agreement by seeking other employment.

Article 4.
CONFIDENTIAL INFORMATION AND
RESTRICTIVE COVENANTS

Access to Confidential Information and Specialized Training

.  In connection with his employment and continuing on an ongoing basis during
the Employment Period, the Company and its Affiliates will give Executive access
to Confidential Information, which Executive did not have access to or knowledge
of before the execution of this Agreement.  Executive acknowledges and agrees
that all Confidential Information is confidential and a valuable, special and
unique asset of the Company that gives the Company an advantage over its actual
and potential, current and future competitors.  Executive further acknowledges
and agrees that Executive owes the Company a fiduciary duty to preserve and
protect all Confidential Information from unauthorized disclosure or
unauthorized use, that certain Confidential Information constitutes “trade
secrets” under applicable laws, and that unauthorized disclosure or unauthorized
use of the Confidential Information would irreparably injure the Company or any
Affiliate.

The Company also agrees to provide Executive with Specialized Training, which
Executive does not have access to or knowledge of before the execution of this
Agreement and continuing on an ongoing basis during his employment.

Agreement Not to Use or Disclose Confidential Information

.  Both during the term of Executive’s employment and after his termination of
employment for any reason (including wrongful termination), Executive shall hold
all Confidential Information in strict



 





8

 

--------------------------------------------------------------------------------

 

 

confidence, and shall not use any Confidential Information except for the
benefit of the Company or its Affiliates, in accordance with the duties assigned
to Executive.  Executive shall not, at any time (either during or after the term
of Executive’s employment), disclose any Confidential Information to any Person
(except other Persons who have a need to know the information in connection with
the performance of services for the Company or an Affiliate), or copy,
reproduce, modify, decompile or reverse engineer any Confidential Information,
or remove any Confidential Information from the Company’s premises, without the
prior written consent of the Compensation Committee, or permit any other Person
to do so.  Executive shall take reasonable precautions to protect the physical
security of all documents and other material containing Confidential Information
(regardless of the medium on which the Confidential Information is
stored).  This agreement and covenant applies to all Confidential Information,
whether now known or later to become known to Executive.

The Executive shall hold in a fiduciary capacity for the benefit of the Company
all Confidential Information relating to the Company or any of its Affiliates,
and their respective businesses, that has been obtained by the Executive during
the Executive’s employment by the Company and which is not public knowledge
(other than by acts of the Executive or representatives of the Executive in
violation of this Agreement).

Following the termination of the Executive’s employment with the Company for any
reason, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such Confidential Information to any Person other than the Company
and those designated by it.

The Company has and will disclose to the Executive, or place the Executive in a
position to have access to or develop, trade secrets and Confidential
Information of the Company or its Affiliates; and/or has and will place the
Executive in a position to develop business goodwill on behalf of the Company or
its Affiliates; and/or has and will entrust the Executive with business
opportunities of the Company or its Affiliates.  As part of the consideration
for the compensation and benefits to be paid to the Executive hereunder; to
protect the trade secrets and Confidential Information of the Company and its
Affiliates that have been and will in the future be disclosed or entrusted to
the Executive, the business goodwill of the Company and its Affiliates that has
been and will in the future be developed in the Executive, or the business
opportunities that have been and will in the future be disclosed or entrusted to
the Executive; and as an additional incentive for the Company to enter into this
Agreement, the Company and the Executive agree to the noncompetition and the
nonsolicitation obligations set forth in this Agreement.

Duty to Return Company Documents and Property

.  Upon the termination of Executive’s employment with the Company and its
Affiliates, for whatever reason, Executive shall immediately return and deliver
to the Company any and all papers, books, records, documents, memoranda and
manuals, e-mail, electronic or magnetic recordings or data, including all copies
thereof, belonging to the Company or an Affiliate or relating to their
businesses, in Executive’s possession or under his control, and regardless of,
whether prepared by Executive or others.  If at any time after the Employment
Period, Executive determines that he has any Confidential Information in his
possession or under his control, Executive shall



 





9

 

--------------------------------------------------------------------------------

 

 

immediately return to the Company all such Confidential Information, including
all copies (including electronic versions) and portions thereof.

Within one (1) day after the end of the Employment Period for any reason, the
Executive shall return to Company all Confidential Information which is in his
possession, custody or control.

Further Disclosure

.Executive shall promptly disclose to the Company all ideas, inventions,
computer programs, and discoveries, whether or not patentable or copyrightable,
which he may conceive or make, alone or with others, during the Employment
Period, whether or not during working hours, and which directly or indirectly:

relate to matters within the scope, field, duties or responsibility of
Executive’s employment with the Company; or

are based on any knowledge of the actual or anticipated business or interest of
the Company; or

are aided by the use of time, materials, facilities or information of the
Company.

Executive assigns to the Company, without further compensation, all rights,
titles and interest in all such ideas, inventions, computer programs and
discoveries in all countries of the world.  Executive recognizes that all ideas,
inventions, computer programs and discoveries of the type described above,
conceived or made by Executive alone or with others within six (6) months after
termination of employment (voluntary or otherwise), are likely to have been
conceived in significant part either while employed by the Company or as a
direct result of knowledge Executive had of Confidential
Information.  Accordingly, Executive agrees that such ideas, inventions or
discoveries shall be presumed to have been conceived during his employment with
the Company, unless and until the contrary is clearly established by Executive.

Inventions

.  Any and all writings, computer software, inventions, improvements, processes,
procedures and/or techniques which Executive may make, conceive, discover, or
develop, either solely or jointly with any other Person, at any time during the
Employment Period, whether at the request or upon the suggestion of the Company
or otherwise, which relate to or are useful in connection with any business now
or hereafter carried on or contemplated by the Company or an Affiliate,
including developments or expansions of its present fields of operations, shall
be the sole and exclusive property of the Company.  Executive shall take all
actions necessary so that the Company can prepare and present applications for
copyright or Letters Patent therefor, and can secure such copyright or Letters
Patent wherever possible, as well as reissue renewals, and extensions thereof,
and can obtain the record title to such copyright or patents.  Executive shall
not be entitled to any additional or special compensation or reimbursement
regarding any such writings, computer software, inventions, improvements,
processes, procedures and techniques.  Executive acknowledges that the Company
from time to time may have agreements with other Persons which impose
obligations or restrictions on the Company or an Affiliate regarding inventions
made during the course of work thereunder or



 





10

 

--------------------------------------------------------------------------------

 

 

regarding the confidential nature of such work.  Executive agrees to be bound by
all such obligations and restrictions and to take all reasonable action which is
necessary to discharge the obligations of the Company or an Affiliate with
respect thereto.

Non-Solicitation Restriction

.  To protect the Confidential Information, and in the event of Executive’s
termination of employment for any reason, it is necessary to enter into the
following restrictive covenants which are ancillary to the enforceable promises
between the Company and Executive in this Agreement.  Executive hereby covenants
and agrees that he will not, directly or indirectly, either individually or as a
principal, owner, partner, agent, consultant, contractor, employee, or as a
director or officer of any corporation or other association, or in any other
manner or capacity whatsoever, except on behalf of the Company or an Affiliate,
solicit business, or attempt to solicit business, in products or services
competitive with any products or services provided by the Company or any
Affiliate, from the Company’s or Affiliate’s partners or clients (or any
prospective partner or client) as of the Termination Date, or any other Person
with whom the Company or Affiliate did business, or had a business relationship
with, within the one (1) year period immediately preceding the Termination Date.

Non-Competition Restriction

.  The Executive shall not, directly or indirectly for himself or for any other
Person, in any geographic area or market where (a) the Company or any Affiliate
 is conducting any business or actively reviewing prospects or (b) the Company
or an Affiliate has conducted any business during the previous 12‑month period:

engage in any business competitive with the oil and gas exploration and
production business activity conducted by the Company and its Affiliates (the
“Business”); or

render advice or services to, or otherwise assist, any Person who is engaged,
directly or indirectly, in any business that is competitive with the Business.

For these purposes, if less than five percent (5%) of the revenues of any
business are derived from activities competitive with the Business, then the
first business shall not be considered to be competitive with the
Business.  These noncompetition obligations shall apply (a) during the period
that the Executive is employed by the Company and (b)  for a period of one (1)
year after the Termination Date for whatever reason.

No-Recruitment Restriction

.  Executive agrees that during the Employment Period, and for a period of two
(2) years from the end of the Employment Period for whatever reason, Executive
will not, directly or indirectly, or by acting in concert with others, solicit
or influence any employee of the Company or any Affiliate, or any other service
provider thereto, to terminate or reduce such Person’s employment or other
relationship with the Company or any Affiliate.

The Executive shall not, directly or indirectly, for the Executive or for any
other Person, in any geographic area or market where the Company or any of its
Affiliates is conducting any business or has during the previous twelve (12)
months conducted such business, induce any employee of the Company of any of its
Affiliates to terminate his or her employment with the



 





11

 

--------------------------------------------------------------------------------

 

 

Company or such Affiliates, or hire or assist in the hiring of any such employee
by any Person not affiliated with the Company, unless such employee has
terminated employment with the Company and its Affiliates for at least thirty
(30) days before such initial solicitation.  These nonsolicitation obligations
shall apply during the period that the Executive is employed by the Company and
during the two-year period commencing on the Termination Date.  Notwithstanding
the foregoing, the provisions of this Section 5.8 shall not restrict the ability
of the Company or its Affiliates to take any action with respect to the
employment or the termination of employment of any of its employees, or for the
Executive to participate in his capacity as an officer of the Company.

Forfeiture of Severance Payment

.  A “Forfeiture Event” for purposes of this Agreement will occur if (a)
Executive violates any of the covenants or restrictions contained in
Sections 5.1 through 5.8, or (b) the Company learns of facts within one (1) year
following Executive’s Termination Date that, if such facts had been known by the
Company as of the Termination Date, would have resulted in the termination of
Executive’s employment hereunder for Cause, as determined by the Compensation
Committee.  In the event of a Forfeiture Event, within thirty (30) days of being
notified by the Company in writing of the Forfeiture Event, Executive shall pay
to the Company the full the amount of the Additional Payment received by
Executive pursuant to Section 4.1(b), net of any tax withholdings that were
previously withheld from such payment.  Executive specifically recognizes and
affirms that this Section 5.9 is a material part of this Agreement without which
the Company would not have entered into this Agreement.  Executive further
covenants and agrees that should all or any part or application of this
Section 5.9 be held or found invalid or unenforceable for any reason whatsoever
by a court of competent jurisdiction or arbitrator in an action between
Executive and the Company, then Executive shall promptly pay to the Company the
amount of the Additional Payment, or such lesser amount as shall be determined
to be the maximum reasonable and enforceable amount by a court or arbitrator, as
applicable.

Tolling

.  If Executive violates any of the restrictions contained in Sections 5.1
through 5.8, the restrictive period will be suspended and will not run in favor
of Executive from the time of the commencement of any violation until the time
when Executive cures the violation to the Company’s reasonable satisfaction.

Reformation

.  It is expressly understood and agreed that the Company and the Executive
consider the restrictions contained in this Article 5 to be reasonable and
necessary to protect the Confidential Information and reasonable business
interests of the Company or its Affiliates.  Nevertheless, if any of the
aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the Parties intend for the restrictions therein set forth to be
modified by such court or arbitrator so as to be reasonable and enforceable and,
as so modified, to be fully enforced in the geographic area and for the time
period to the full extent permitted by law.

No Previous Restrictive Agreements

.  Executive represents that, except for agreements he disclosed in writing to
the Company, he is not bound by the terms of any agreement with any previous
employer or other Person to (a) refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of Executive’s
employment



 





12

 

--------------------------------------------------------------------------------

 

 

by the Company or (b) refrain from competing, directly or indirectly, with the
business of such previous employer or any other Person.  Executive further
represents that his performance of all the terms of this Agreement and his work
duties for the Company does not, and will not, breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by Executive in
confidence or in trust prior to Executive’s employment with the Company, and
Executive will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or other Person.

Conflicts of Interest

.  In keeping with his fiduciary duties to Company, Executive hereby agrees that
he shall not become involved in a conflict of interest, or upon discovery
thereof, allow such a conflict to continue at any time during the Employment
Period.  Moreover, Executive agrees that he shall abide by the Company’s Code of
Conduct, as it may be amended from time to time, and immediately disclose to the
Board of Directors any known facts which might involve a conflict of interest of
which the Board of Directors was not aware.

Remedies

.  Executive acknowledges that the restrictions contained in this Article 5, in
view of the nature of the Company’s business, are reasonable and necessary to
protect the Company’s legitimate business interests, and that any violation of
this Agreement would result in irreparable injury to the Company.  In the event
of a breach or a threatened breach by Executive of any provision of Article 5,
the Company shall be entitled to a temporary restraining order and injunctive
relief restraining Executive from the commission of any breach, and to recover
the Company’s attorneys’ fees, costs and expenses related to the breach or
threatened breach.  Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys’ fees, and costs.  These covenants and disclosures
shall each be construed as independent of any other provisions in this
Agreement, and the existence of any claim or cause of action by Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of such covenants and
agreements.

The Executive acknowledges that money damages would not be sufficient remedy for
any breach of Article 5 by the Executive, and the Company shall also be entitled
to specific performance as an available remedy for any such breach or any
threatened breach.  The remedies provided in this Section 5.14 shall not be
deemed the exclusive remedies for a breach of Article 5, but shall be in
addition to all remedies available at law or in equity.

No Disparaging Comments

.  Executive and the Company shall refrain from any criticisms or disparaging
comments about each other or in any way relating to Executive’s employment or
separation from employment; provided, however, that nothing in this Agreement
shall apply to or restrict in any way the communication of information by the
Company or any of its Affiliates or by the Executive to any state or federal law
enforcement agency.  The Company and Executive will not be in breach of this
covenant solely by reason of testimony or disclosure that is required for
compliance with applicable law or regulation or by compulsion of law.  A
violation or threatened violation of this prohibition may be enjoined by a court
of competent jurisdiction.  The rights under this provision are in addition to
any and all rights and remedies otherwise afforded by law to the Parties.





 





13

 

--------------------------------------------------------------------------------

 

 

Executive acknowledges that in executing this Agreement, he has knowingly,
voluntarily, and intelligently waived any free speech, free association, free
press or First Amendment to the United States Constitution (including, without
limitation, any counterpart or similar provision or right under the Texas
Constitution or any other state constitution which may be deemed to apply)
rights to disclose, communicate, or publish disparaging information or comments
concerning or related to the Company or its Affiliate; provided, however,
nothing in this Agreement shall be deemed to prevent Executive from testifying
fully and truthfully in response to a subpoena from any court or from responding
to an investigative inquiry from any governmental agency.

Company Documents and Property

.  All writings, records, and other documents and things comprising, containing,
describing, discussing, explaining, or evidencing any Confidential Information,
and all equipment, components, parts, tools, and the like in Executive’s
custody, possession or control that have been obtained or prepared in the course
of Executive’s employment with the Company shall be the exclusive property of
the Company, shall not be copied and/or removed from the premises of the
Company, except in pursuit of the business of the Company, and shall be
delivered to the Company, without Executive retaining any copies or electronic
versions,  promptly upon notification of the termination of Executive’s
employment or at any other time requested by the Company. The Company shall have
the right to retain, access, and inspect all property of any kind in the office
or premises of the Company.

Article 5.
GENERAL PROVISIONS

Matters Relating to Section 409A of the Code

.  Notwithstanding any provision in this Agreement to the contrary, if the
payment of any compensation or benefit provided hereunder (including, without
limitation, any Termination Benefits) would be subject to additional taxes and
interest under Section 409A of the Code (“Section 409A”), then the following
provisions shall apply:

Notwithstanding anything to the contrary in this Agreement, with respect to any
amounts payable to Executive under this Agreement in connection with a
termination of Executive’s employment that would be considered “non-qualified
deferred compensation” that is subject to, and not exempt under, Section 409A, a
termination of employment shall not be considered to have occurred under this
Agreement unless and until such termination constitutes Executive’s Separation
From Service.

Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, the Termination Benefits provided to
Executive pursuant to this Agreement shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term
deferrals).  However, to the extent any such payments are treated as
“non-qualified deferred compensation” subject to Section 409A, and if Executive
is determined by the Company at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A, then to the extent delayed
payment of the Termination Benefits to which Executive is entitled under this
Agreement is required in order to avoid a prohibited payment under Section 409A,
such



 





14

 

--------------------------------------------------------------------------------

 

 

severance payment shall not be made to Executive before the earlier of (1) the
expiration of the six-month period measured from the date Executive’s Separation
from Service or (2) the date of Executive’s death.  Upon the earlier of such
dates, all payments deferred pursuant to this Section 6.1 shall be paid in a
lump sum to Executive (or to Executive’s Designated Beneficiary in the event of
his death).

The determination of whether Executive is a “specified employee” for purposes of
Section 409A at the time of his Separation from Service shall be made by the
Company in accordance with the requirements of Section 409A.

Notwithstanding anything to the contrary in this Agreement or in any separate
Company policy, with respect to any in-kind benefits and reimbursements provided
under this Agreement during any tax year of Executive shall not affect in-kind
benefits or reimbursements to be provided in any other tax year of Executive and
are not subject to liquidation or exchange for another benefit.  Reimbursement
requests must be timely submitted by Executive, and if timely submitted,
reimbursement payments shall be made to Executive as soon as administratively
practicable following such submission in accordance with the Company’s policy
regarding reimbursements, but in no event later than the last day of Executive’s
taxable year following the taxable year in which the expense was incurred.  This
Section 6.1 shall only apply to in-kind benefits and reimbursements that would
result in taxable compensation income to Executive.

This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment under this Agreement becomes subject
to (1) the gross income inclusion under Section 409A or (2) the interest and
additional tax under Section 409A (collectively, “Section 409A Penalties”),
including, where appropriate, the construction of defined terms to have meanings
that would not cause the imposition of the Section 409A Penalties.  For purposes
of Section 409A, each payment that Executive may be eligible to receive under
this Agreement shall be treated as a separate and distinct payment and shall not
collectively be treated as a single payment.    If any provision of this
Agreement would cause Executive to incur the Section 409A Penalties, the Company
may, after consulting with Executive, reform such provision to comply with
Section 409A or to preclude imposition of the Section 409A Penalties, to the
full extent permitted under Section 409A.

Withholdings; Right of Offset

.  The Company may withhold and deduct from any benefits and payments made or to
be made pursuant to this Agreement (a) all federal, state, local, foreign, and
other taxes as may be required pursuant to any law or governmental regulation or
ruling, (b) all other normal employee deductions made with respect to Company’s
employees generally, and (c) any advances made to Executive and owed to Company.

Nonalienation

.  The right to receive payments under this Agreement shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance by Executive, his dependents or beneficiaries, or to any other
Person who is or may become entitled to receive such payments hereunder.  The
right to receive payments hereunder shall not be subject to or liable for the
debts, contracts, liabilities, engagements or torts of any



 





15

 

--------------------------------------------------------------------------------

 

 

Person who is or may become entitled to receive such payments, nor may the same
be subject to attachment or seizure by any creditor of such Person under any
circumstances, and any such attempted attachment or seizure shall be void and of
no force and effect.

Incompetent or Minor Payees

.  Should the Compensation Committee determine, in its discretion, that any
Person to whom any payment is payable under this Agreement has been determined
to be legally incompetent or is a minor, any payment due hereunder,
notwithstanding any other provision of this Agreement to the contrary, may be
made in any one or more of the following ways:  (a) directly to such Person; (b)
to the legal guardian or other duly appointed personal representative of the
individual or the estate of such Person; or (c) to such adult or adults as have,
in the good faith knowledge of the Compensation Committee, assumed custody and
support of such Person; and any payment so made shall constitute full and
complete discharge of any liability under this Agreement in respect to the
amount paid.

Indemnification

.  The Company agrees to indemnify the Executive with respect to any acts or
omissions he may commit during the period during which he is an officer,
director and/or employee of the Company or any Affiliate, and to provide him
with coverage under any directors’ and officers’ liability insurance policies,
in each case on terms not less favorable than those provided to any of its other
directors and officers as in effect from time to time.

Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of the Company
and any successor of the Company (whether direct or indirect, by purchase,
merger, consolidation or otherwise), and this Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean the Company as previously defined and any successor by
operation of law or otherwise, as well as any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement.  Except
as provided in the preceding provisions of this Section 6.6, this Agreement, and
the rights and obligations of the Parties hereunder, are personal in nature and
neither this Agreement, nor any right, benefit, or obligation of either Party
hereto, shall be subject to voluntary or involuntary assignment, alienation or
transfer, whether by operation of law or otherwise, without the written consent
of the other Party.

Notice

.  Each Notice or other communication required or permitted under this Agreement
shall be in writing and transmitted, delivered, or sent by personal delivery,
prepaid courier or messenger service (whether overnight or same-day), or prepaid
certified United States mail (with return receipt requested), addressed (in any
case) to the other Party at the address for that Party set forth below or under
that Party’s signature on this Agreement, or at such other address as the
recipient has designated by Notice to the other Party.





 





16

 

--------------------------------------------------------------------------------

 

 

To the Company:VAALCO Energy, Inc.

9800 Richmond Avenue, Suite 700

Houston, Texas  77042

Attention:  General Counsel & Corporate Secretary


To Executive:Cary Bounds

(as set forth below his signature)

Each Notice or communication so transmitted, delivered, or sent (a) in person,
by courier or messenger service, or by certified United States mail (return
receipt requested) shall be deemed given, received, and effective on the date
delivered to or refused by the intended recipient (with the return receipt, or
the equivalent record of the courier or messenger, being deemed conclusive
evidence of delivery or refusal), or (b) by email or facsimile shall be deemed
given, received, and effective on the date of actual receipt (with the
confirmation of transmission being deemed conclusive evidence of receipt, except
where the intended recipient has promptly Notified the other Party that the
transmission is illegible). Nevertheless, if the date of delivery or
transmission is not a Business Day, or if the delivery or transmission is after
4:00 p.m. (local time at the recipient) on a Business Day, the Notice or other
communication shall be deemed given, received, and effective on the next
Business Day.

Mandatory Arbitration of Disputes

.  Except as provided in subsection (h) of this Section 6.8, any Dispute must be
resolved by binding arbitration in accordance with the following:

Either Party may begin arbitration by filing a demand for arbitration in
accordance with the Arbitration Rules and concurrently Notifying the other Party
of that demand.  If the Parties are unable to agree upon the choice of an
arbitrator within twenty (20) Business Days after the demand for arbitration was
filed (and do not agree to an extension of that 20-day period), either Party may
request the Houston, Texas, office of the American Arbitration Association
(“AAA”) to appoint the arbitrator in accordance with the Arbitration Rules.  The
arbitrator, as so appointed hereunder, is referred to herein as the
“Arbitrator”.

The arbitration shall be conducted in the Houston, Texas metropolitan area, at a
place and time agreed upon by the Parties with the Arbitrator, or if the Parties
cannot agree, as designated by the Arbitrator.  The Arbitrator may, however,
call and conduct hearings and meetings at such other places as the Parties may
mutually agree or as the Arbitrator may, on the motion of one Party, determine
to be necessary to obtain significant testimony or evidence.

The Arbitrator may authorize any and all forms of discovery upon a Party’s
showing of need that the requested discovery is likely to lead to material
evidence needed to resolve the Dispute and is not excessive in scope, timing, or
cost.





 





17

 

--------------------------------------------------------------------------------

 

 

The arbitration shall be subject to the Federal Arbitration Act and conducted in
accordance with the Arbitration Rules to the extent that they do not conflict
with this Section 6.8.  The Parties and the Arbitrator may, however, agree to
vary to provisions of this Section 6.8 or the matters otherwise governed by the
Arbitration Rules.

The arbitration hearing shall be held within sixty (60) days after the
appointment of the Arbitrator.  The Arbitrator’s final decision or award shall
be made within thirty (30) days after the hearing.  That final decision or award
by the Arbitrator shall be deemed issued at the place of arbitration.  The
Arbitrator’s final decision or award shall be based on this Agreement and
applicable law.

The Arbitrator’s final decision or award may include injunctive relief in
response to any actual or impending breach of this Agreement or any other actual
or impending action or omission by a Party in connection with this Agreement.

The Arbitrator’s final decision or award shall be final and binding upon the
Parties, and judgment upon that decision or award may be entered in any court
having jurisdiction.  The Parties shall have any appeal rights afforded to them
under the Federal Arbitration Act.

Nothing in this Section 6.8 shall limit the right of either Party to apply to a
court having jurisdiction to: (1) enforce the agreement to arbitrate in
accordance with this Section 6.8; (2) seek provisional or temporary injunctive
relief in response to an actual or impending breach of the Agreement or
otherwise so as to avoid an irreparable damage or maintain the status quo, until
a final arbitration decision or award is rendered or the Dispute is otherwise
resolved; or (3) challenge or vacate any final Arbitrator’s decision or award
that does not comply with this Section 6.8.  In addition, nothing in this
Section 6.8 prohibits the Parties from resolving any Dispute (in whole or in
part) by mutual agreement at any time, including, without limitation, through
the use of personal negotiations or mediation with a third party.

The Arbitrator may proceed to an award notwithstanding the failure of any Party
to participate in such proceedings.  The prevailing Party in the arbitration
proceeding may be entitled to an award of reasonable attorneys’ fees incurred in
connection with the arbitration in such amount, if any, as determined by the
Arbitrator in his discretion.  The costs of the arbitration shall be borne
equally by the Parties unless otherwise determined by the Arbitrator in the
award.

The Arbitrator shall be empowered to impose sanctions and to take such other
actions as it deems necessary to the same extent a judge could impose sanctions
or take such other actions pursuant to the Federal Rules of Civil Procedure and
applicable law.  Each Party agrees to keep all Disputes and arbitration
proceedings strictly confidential except for the disclosure of information
required by applicable law.

Executive acknowledges that by agreeing to this provision, he knowingly and
voluntarily waives any right he may have to a jury trial based on any claims he
has,



 





18

 

--------------------------------------------------------------------------------

 

 

had, or may have against the Company or an Affiliate, including any right to a
jury trial under any local, municipal, state or federal law.

Severability

.  It is the desire of the Parties hereto that this Agreement be enforced to the
maximum extent permitted by law, and should any provision contained herein be
held unenforceable by a court of competent jurisdiction or arbitrator (pursuant
to Section 6.8), the Parties hereby agree and consent that such provision shall
be reformed to create a valid and enforceable provision to the maximum extent
permitted by law; provided, however, if such provision cannot be reformed, it
shall be deemed ineffective and deleted herefrom without affecting any other
provision of this Agreement.  This Agreement should be construed by limiting and
reducing it only to the minimum extent necessary to be enforceable under then
applicable law.

No Third Party Beneficiaries

.  This Agreement shall be binding upon and inure to the benefit of the Parties
hereto, and to their respective successors and permitted assigns hereunder, but
otherwise this Agreement shall not be for the benefit of any Persons who are
third parties.

Waiver of Breach

.  No waiver by either Party of a breach of any provision of this Agreement by
the other Party, or of compliance with any condition or provision of this
Agreement to be performed by the other Party, will operate or be construed as a
waiver of any subsequent breach by the other Party or any similar or dissimilar
provision or condition at the same or any subsequent time.  The failure of
either Party to take any action by reason of any breach will not deprive such
Party of the right to take action at any time while such breach continues.

Survival of Certain Provisions

.  Wherever appropriate to the intention of the Parties, the respective rights
and obligations of the Parties hereunder shall survive any termination or
expiration of this Agreement or following the Executive’s Termination Date.

Entire Agreement; Amendment and Termination

.  This Agreement contains the entire agreement of the Parties with respect to
the matters covered herein; moreover, this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
Parties concerning the subject matter hereof.  This Agreement may be amended,
waived or terminated only by a written instrument that is identified as an
amendment, waiver or termination hereto and that is executed by or on behalf of
each Party.

Interpretive Matters

.  In the interpretation of the Agreement, except where the context otherwise
requires:

Headings.  The Agreement headings are for reference purposes only and will not
affect in any way the meaning or interpretation of this Agreement.

The terms “including” and “include” do not denote or imply any limitation.





 





19

 

--------------------------------------------------------------------------------

 

 

The conjunction “or” has the inclusive meaning “and/or”.

The singular includes the plural, and vice versa, and each gender includes each
of the others.

The term “month” refers to a calendar month.

Reference to any statute, rule, or regulation includes any amendment thereto or
any statute, rule, or regulation enacted or promulgated in replacement thereof.

The words “herein”,  “hereof”,  “hereunder” and other compounds of the word
“here” shall refer to the entire Agreement and not to any particular provision;

All amounts referenced herein are in U.S. dollars.

Governing Law; Jurisdiction

.  All matters or issues relating to the interpretation, construction, validity,
and enforcement of this Agreement shall be governed by the laws of the State of
Texas, without giving effect to any choice-of-law principle that would cause the
application of the laws of any jurisdiction other than Texas.  Jurisdiction and
venue of any action or proceeding relating to this Agreement or any Dispute (to
the extent arbitration is not required under Section 6.8) shall be exclusively
in the federal and state courts of competent jurisdiction in the Houston, Texas
metropolitan area.

Executive Acknowledgment

.  Executive acknowledges that (a) he is knowledgeable and sophisticated as to
business matters, including the subject matter of this Agreement, (b) he has
read this Agreement and understands its terms and conditions, (c) he has had
ample opportunity to discuss this Agreement with his legal counsel prior to
execution, and (d) no strict rules of construction shall apply for or against
the drafter or any other Party.  Executive represents that he is free to enter
into this Agreement including, without limitation, that he is not subject to any
covenant not to compete or other restrictive covenant that would conflict with
his employment duties and covenants under this Agreement.

Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute one and the same instrument.  Each counterpart may
consist of a copy hereof containing multiple signature pages, each signed by one
Party hereto, but together signed by both Parties.

 [Signature page follows.]

 

 





20

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Executive has hereunto set his hand and Company has caused
this Agreement to be executed in its name and on its behalf by its duly
authorized officer, to be effective as of the Effective Date.

WITNESS:EXECUTIVE:

﻿

Signature:  /s/ Elizabeth D. ProchnowSignature:  /s/ Cary Bounds

Name: Elizabeth D. ProchnowName:Cary Bounds

Date:December 29, 2016Date:December 29, 2016 

﻿

﻿

Executive’s Address for Notices:

Cary Bounds

178 Warrenton

Houston, Texas 77024

ATTEST:COMPANY:

VAALCO ENERGY, INC.

﻿

By: By:  /s/ Andrew Fawthrop

Name:Name:  Andrew Fawthrop

Title:Title:  Chairman of the Board

Date:    Date:  December 29, 2016

﻿

 

21

--------------------------------------------------------------------------------

 

 

APPENDIX A

Definitions Appendix

“Affiliate”

 has the same meaning ascribed to such term in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended from time to time.

“Anticipatory Termination”

means a Separation From Service of the Executive within the time period that
begins on the first day of the month that is three (3) months immediately
preceding the first day of the month containing the Change in Control Date and
ends on the Change in Control Date, but only if the Executive’s Separation From
Service was (a) due to a termination by the Company without Cause or (b) a
termination by the Executive for Good Reason.  For purposes of clarification and
not limitation, a Separation From Service for Cause, or due to Executive’s death
or Disability or his voluntary resignation without Good Reason, is not an
Anticipatory Termination.

“Arbitration Rules”

means the Rules for Employment Arbitrations of the American Arbitration
Association, as in effect at the time of arbitration of a Dispute.

“Board”

1. means the then-current Board of Directors of the Company.

“Business Day”

 means any Monday through Friday, excluding any such day on which banks are
authorized to be closed in Texas.

“Cause”

 shall mean the termination by the Company of the Executive’s employment with
the Company by reason of (a) the conviction of the Executive by a court of
competent jurisdiction as to which no further appeal can be taken of a crime
involving moral turpitude or a felony; (b) the commission by the Executive of a
material act of fraud upon the Company or any Subsidiary, or any customer or
supplier thereof; (c) the misappropriation of any funds or property of the
Company or any Subsidiary, or any customer or supplier thereof, by the
Executive; (d) the willful and continued failure by the Executive to perform the
material duties assigned to him that is not cured to the reasonable satisfaction
of the Company within 30 days after written notice of such failure is provided
to Executive by the Board or the Compensation Committee (or by an officer of the
Company who has been designated by the Board or the Compensation Committee for
such purpose); (e) the engagement by the Executive in any direct and material
conflict of interest with the Company or any Subsidiary without compliance with
the Company’s or Subsidiary’s conflict of interest policy, if any, then in
effect; or (f) the engagement by the Executive, without the written approval of
the Board or the Compensation Committee, in any material activity which competes
with the business of the Company or any Subsidiary or which would result in a
material injury to the business, reputation or goodwill of the Company or any
Subsidiary.

“Change in Control”

 means the occurrence of any one or more of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership



A-1

--------------------------------------------------------------------------------

 

 

(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty
percent (50%) or more of either (i) the then outstanding shares of common stock
of the Company (the “Outstanding Company Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company or
any Subsidiary, (ii) any acquisition by the Company or any Subsidiary or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, or (iii) any acquisition by any corporation pursuant to a
reorganization, merger, consolidation or similar business combination involving
the Company (a “Merger”), if, following such Merger, the conditions described in
Section 7.8(c) (below) are satisfied;

(b) Individuals who, as of the Effective Date, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c) The consummation of a Merger involving the Company, unless immediately
following such Merger, (i) substantially all of the holders of the Outstanding
Company Voting Securities immediately prior to Merger beneficially own, directly
or indirectly, more than fifty percent (50%) of the common stock of the
corporation resulting from such Merger (or its parent corporation) in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to such Merger and (ii) at least a majority
of the members of the board of directors of the corporation resulting from such
Merger (or its parent corporation) were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such Merger;

(d) The sale consummation, or other disposition of all or substantially all of
the assets of the Company, unless immediately following such sale or other
disposition, (i) substantially all of the holders of the Outstanding Company
Voting Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition, and (ii) at least a majority of the members of the board of
directors of such corporation (or its parent corporation) were members of the
Incumbent Board at the time of execution of the initial agreement or action of
the Board providing for such sale or other disposition of assets of the Company;
or



A-2

 

--------------------------------------------------------------------------------

 

 

(e) The approval by the stockholders of the Company or the Board of a plan for
the complete liquidation or dissolution of the Company.

Notwithstanding the foregoing provisions of this Change in Control definition,
to the extent that any payment (or acceleration of payment) under the Agreement
is considered to be deferred compensation that is subject to, and not exempt
under, Code Section 409A, then the term Change in Control hereunder shall be
construed to have the meaning as set forth in Code Section 409A with respect to
the payment (or acceleration of payment) of such deferred compensation, but only
to the extent inconsistent with the foregoing provisions of this definition as
determined by the Incumbent Board.

“Change in Control Date”

means the first date upon which a Change in Control event occurs, provided that
such date is during (a) the Employment Period or (b) the three-month period
following the Employment Period as specified in the definition of “Anticipatory
Termination” if applicable.

“CIC Window Period”

means (a) the time period beginning on the Change in Control Date and ending on
the last day of the twelve (12) consecutive month period that begins immediately
following the last day of the month containing the Change in Control Date, or
(b) following an Anticipatory Termination, the occurrence of a Change in Control
(which Change in Control must qualify as a “change in control event” within the
meaning of Section 409A) within the three-month period that is specified in the
definition of “Anticipatory Termination”.

2. “Code” means the Internal Revenue Code of 1986, as amended, or its
successor.  References herein to any Section of the Code shall include any
successor provisions of the Code.

“Confidential Information”

 means any information or material known to, or used by or for, the Company or
an Affiliate (whether or not owned or developed by the Company or an Affiliate
and whether or not developed by Executive) that is not generally known by other
Persons in the Business.  For all purposes of the Agreement, Confidential
Information includes, but is not limited to, the following: all trade secrets of
the Company or an Affiliate; all non-public information that the Company or an
Affiliate has marked as confidential or has otherwise described to Executive
(either in writing or orally) as confidential; all non-public information
concerning the Company’s or Affiliate’s products, services, prospective products
or services, research, prospects, leases, surveys, seismic data, drilling data,
designs, prices, costs, marketing plans, marketing techniques, studies, test
data, leasehold and royalty owners, investors, suppliers and contracts; all
business records and plans; all personnel files; all financial information of or
concerning the Company or an Affiliate; all information relating to the
Company’s operating system software, application software, software and system
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights and other
intellectual property; all technical specifications; any proprietary information
belonging to the Company or an Affiliate; all computer hardware or software
manuals of the Company or an Affiliate; all Company or Affiliate training or
instruction manuals; all Company or Affiliate electronic data; and all computer
system passwords and user codes.



A-3

 

--------------------------------------------------------------------------------

 

 

“Designated Beneficiary”

 means Executive’s surviving spouse, if any, as determined for purposes of the
Code.  If there is no such surviving spouse at the time of Executive’s death,
then the Designated Beneficiary shall be Executive’s estate.

“Disability”

 shall mean that Executive is entitled to receive long‑term disability (“LTD”)
income benefits under the LTD plan or policy maintained by the Company or an
Affiliate that covers Executive.  If, for any reason, Executive is not covered
under such LTD plan or policy, then “Disability” shall mean a “permanent and
total disability” as defined in Code Section 22(e)(3) and Treasury regulations
thereunder.  Evidence of such Disability shall be certified by a physician
acceptable to both the Company and Executive.  In the event that the Parties are
not able to agree on the choice of a physician, each shall select one physician
who, in turn, shall select a third physician to render such certification.  All
costs relating to the determination of whether Executive has incurred a
Disability shall be paid by the Company.  Executive agrees to submit to any
examinations that are reasonably required by the attending physician or other
healthcare service providers to determine whether he has a Disability.

“Dispute”

 means any dispute, disagreement, controversy, claim, or cause of action arising
in connection with or relating to this Agreement or Executive’s employment or
termination of employment hereunder, or the validity, interpretation,
performance, breach, modification or termination of this Agreement.

“Good Reason”

 means, with respect to Executive, the occurrence of any one or more of the
following events which first occurs during the Employment Period, except as a
result of actions taken in connection with termination of Executive’s employment
for Cause or Disability, and without Executive’s specific written consent:

The assignment to Executive of any duties that are materially inconsistent with
Executive’s executive position, which in this definition includes status,
reporting relationship to the Board of Directors, office, title, scope of
responsibility over corporate level staff or operations functions, or
responsibilities as an officer of the Company, or any other material diminution
in Executive’s position, authority, duties, or responsibilities, other than (in
any case or circumstance) an isolated and inadvertent action not taken in bad
faith that is remedied by the Company within thirty (30) Business Days after
Notice thereof to the Company by Executive; or

The Company requires Executive to be based at any office or location that is
farther than forty (40) miles from Executive’s principal office location located
in the Houston, Texas metropolitan area, except for required business travel; or

Any failure by the Company to obtain an assumption of this Agreement by its
successor in interest, or any action or inaction that constitutes a material
breach by the Company of this Agreement.

Notwithstanding the foregoing definition of “Good Reason”, Executive cannot
terminate his employment under the Agreement for Good Reason unless Executive
(1) first provides written Notice to the Compensation Committee of the event (or
events) that Executive believes constitutes a Good Reason event (above) within
sixty (60) days from the first occurrence date of



A-4

 

--------------------------------------------------------------------------------

 

 

such event, and (2) provides the Company with at least thirty (30) Business Days
to cure, correct or mitigate the Good Reason event so that it either (A) does
not constitute a Good Reason event hereunder or (B) Executive specifically
agrees, in writing, that after any such modification or accommodation by the
Company, such event does not constitute a Good Reason event hereunder.

“Notice of Termination”

 means a written Notice which (a) indicates the specific termination provision
in the Agreement that is being relied upon, (b) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated, and (c) if the Termination Date is other than the date of receipt of
such Notice, specifies the termination date (which date shall be not more than
sixty (60) days after the giving of such Notice).  Any termination of Executive
by the Company for Cause, or by Executive for Good Reason, shall be communicated
by Notice of Termination to the other Party.  The failure by Executive or the
Company to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Good Reason or Cause shall not waive any right of
such Party, or preclude such Party from asserting, such fact or circumstance in
enforcing such Party’s rights.

“No Severance Benefits Event”

 means termination of Executive’s employment under the Agreement for Cause.

“Notice”

 means a written communication complying with Section 6.7 (“Notify” has the
correlative meaning).

“Person”

 means any individual, firm, corporation, partnership, limited liability
company, trust, or other entity, including any successor (by merger or
otherwise) of such entity.

“Release”

 means a separation and release agreement, in such form as is prepared and
delivered by the Company to Executive.  The Release shall not release any claim
by or on behalf of Executive for any payment or other benefit that is required
under this Agreement prior to the receipt thereof, except as may otherwise be
agreed to by Executive.

“Separation From Service”

means Executive’s “separation from service” with the Company and its Affiliates,
as such term is defined under Code Section 409A.

“Severance Payment Event”

means either a (a) “CIC Severance Payment Event” or (b) “Regular Severance
Payment Event”, as such terms are defined below.

“CIC Severance Payment Event” means either:  the Executive’s Separation From
Service with the Company and all Affiliates that occurs within the CIC Window
Period, other than (1) voluntarily by the Executive unless such resignation is
for Good Reason,  (2) due to Executive’s death or Disability, or (3)
involuntarily by the Company for Cause.  Any Separation From Service of the
Executive that does not occur within the CIC Window Period, or is otherwise not
described in this subsection (a),  shall not be considered a CIC Severance
Payment Event.

“Regular Severance Payment Event” means a Separation From Service that is not a
CIC Severance Payment Event and such Separation From Service is due to: 



A-5

 

--------------------------------------------------------------------------------

 

 

(1) involuntarily termination of Executive’s Employment by the Company, except
due to a No Severance Benefits Event, (2) termination of Executive’s Employment
due to his death or Disability, or (3)  termination of Executive’s Employment
for Good Reason.

For all purposes of this definition of “Severance Payment Event”, any transfer
of the Executive’s Employment from the Company to an Affiliate, from an
Affiliate to the Company, or from one Affiliate to another Affiliate, is not a
Separation From Service of the Executive (though any such transfer might,
depending on the circumstances, constitute or result in a Separation From
Service by the Executive for Good Reason).  Any termination by the Company of
the Executive for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other Party.

“Specialized Training”

 includes the training the Company provides to Executive that is unique to its
business and enhances Executive’s ability to perform his job duties effectively,
which includes, without limitation, orientation training, operation methods
training, and computer and systems training.

“Subsidiary”

 means a corporation or other entity, whether incorporated or unincorporated, of
which at least a majority of the voting securities is owned, directly or
indirectly, by the Company.

“Termination Benefits”

means the benefits described in Section 4.1(b).

“Termination Date”

 means the date on which Executive’s employment terminates with the Company and
all Affiliates.  Notwithstanding anything herein to the contrary, the date on
which a “separation from service” under Code Section 409A is effective shall be
the Termination Date with respect to any payment or benefit to or on behalf of
Executive that constitutes deferred compensation that is subject to, and not
exempt from or excepted under, Code Section 409A.

 

A-6

 

--------------------------------------------------------------------------------

 

 

APPENDIX B

TO

EXECUTIVE EMPLOYMENT AGREEMENT

﻿

﻿

RELEASE AGREEMENT

﻿

﻿

In consideration of the Termination Benefits as set forth in that certain
Executive Employment Agreement (the “Employment Agreement”) dated as of December
_, 2016,  and as it may be amended thereafter, by and between VAALCO Energy,
Inc. (the “Company”) and Cary Bounds (“Executive”), this Release Agreement (the
“Agreement”) is made and entered into by the Company and the Executive (each a
“Party” and together, the “Parties”).

By signing this Release Agreement, Executive and the Company hereby agree as
follows:

1.



Purpose.  The purpose of this Agreement is to provide for the orderly
termination of the employment relationship between the Parties, and to
voluntarily resolve any actual or potential disputes or claims that Executive
has, had or may ever have, as of the date of Executive’s execution of this
Agreement, against (a) the Company and all of its parents, predecessors,
successors, Affiliates (as defined in the Employment Agreement), divisions,
related companies and organizations, and its and their present and former
agents, employees, managers, officers, directors, attorneys, stockholders, plan
fiduciaries, assigns, agents, representatives, and all other Persons (as defined
in the Employment Agreement) acting by, through or in concert with any of them
and (b) all compensation and benefit plans and programs sponsored or maintained
by the Company and the administrators, trustees, insurers, and fiduciaries of
such plans and programs (hereinafter, all the persons and entities in clauses
(a) and (b) being individually and collectively referred to as the “Released
Parties”).  Neither the fact that this Agreement has been proposed or executed,
nor the terms of this Agreement, are intended to suggest, or should be construed
as suggesting, that the Released Parties have acted unlawfully or violated any
federal, state or local law or regulation, or any other duty, policy or contract
involving Executive.

2.



Termination of Employment.  Effective as of the close of business on
______________ (the “Termination Date”), Executive’s employment with the Company
and all of its Affiliates has voluntarily terminated.

3.Termination Benefits.  In consideration for Executive’s execution of, and
required performance under, this Agreement, the Company shall provide Executive
with the Termination Benefits (as defined in the Employment Agreement, which
definition and other terms in the Employment Agreement are incorporated herein
by this reference).  Executive confirms and agrees that he would not otherwise
have received, or been entitled to receive, the Termination Benefits if he did
not enter into this Agreement. 

4.



Waiver of Additional Compensation or Benefits.  The Termination Benefits to be
paid to Executive constitutes the entire amount of compensation and
consideration due to



B-1

--------------------------------------------------------------------------------

 

 

Executive under the Employment Agreement and this Agreement, and Executive
acknowledges that he has no right to seek, and will not seek, any additional or
different compensation or consideration for executing or performing under the
Employment Agreement or this Agreement. 

5.



Non-Disparagement.  Executive hereby agrees not to disclose, communicate, or
publish any disparaging or negative information, writings, electronic
communications, comments, opinions, facts, or remarks, of any kind, about the
Company and/or any of the other Released Parties; provided, however, that this
paragraph shall have no application to any evidence or testimony required by any
court or other government entity, including but not limited to, the U.S. Equal
Employment Opportunity Commission (“EEOC”) or any similar federal, state or
local agency, under compulsion of law. Executive acknowledges that in executing
this Agreement, Executive has knowingly, voluntarily and intelligently waived
any free speech or First Amendment rights under the United States Constitution
or applicable state counterpart to disclose, publish or communicate any such
disparaging information about the Company and/or any of the other Released
Parties. 

6.



Executive Representations.  Executive expressly acknowledges and represents, and
intends for the Company to rely upon the following in entering the Agreement:

(a)



Executive has not filed any complaints, claims or actions against the Company or
any of the other Released Parties with any court, agency, or commission
regarding the matters encompassed by this Agreement and, by executing this
Agreement, Executive hereby waives the right to recover monetary damages in any
proceeding that (1) Executive may bring before the EEOC or any state or local
human rights commission or (2) may be brought by the EEOC or any state or local
human rights commission by or on Executive’s behalf.

(b)



Executive understands that he is, by entering into this Agreement, releasing the
Released Parties, including the Company, from any and all claims he has, had or
may ever have against them under federal, state or local laws, which have arisen
on or before the execution date of this Agreement.

(c)



Executive understands that he is, by entering into this Agreement, waiving all
claims that he has, had or may ever have against the Released Parties under the
federal Age Discrimination in Employment Act of 1967, as amended, which have
arisen on or before the execution date of this Agreement.

(d)



Executive agrees that this Agreement shall be binding on him and his heirs,
administrators, representatives, executors, successors, and assigns, and shall
inure to the benefit of his heirs, administrators, representatives, executors,
successors and assigns.

(e)



Executive has reviewed all aspects of this Agreement, and has carefully read and
fully understands all of the provisions and effects of this Agreement.

(f)



Executive has been, and is hereby, advised in writing to consult with an
attorney of his own choice before signing this Agreement.



B-2

 

--------------------------------------------------------------------------------

 

 

(g)



Executive is knowingly and voluntarily entering into this Agreement, and has
relied solely and completely upon his own judgment and, if applicable, the
advice of his own attorney in entering into this Agreement.

(h)



Executive is not relying upon any representations, promises, predictions,
projections or statements made by or on behalf of the Company or any of the
other Released Parties, other than those that are specifically stated in this
Agreement.

(i)



Executive does not waive rights or claims that may arise after the date this
Agreement is signed below.

(j)



This Agreement shall be, in all cases, construed as a whole according to its
fair meaning, and not strictly for or against any of the Parties.

(k)



Executive will receive payment of consideration under this Agreement that is
beyond what Executive was entitled to receive before entering into this
Agreement.

7.



Release.  Executive, on behalf of himself and his heirs, executors,
administrators, successors and assigns, irrevocably and unconditionally
releases, waives and forever discharges the Released Parties from and against
any and all claims, demands, actions, causes of action, charges, complaints,
liabilities, obligations, promises, sums of money, agreements, representations,
controversies, disputes, damages, suits, right, sanctions, costs (including
attorneys’ fees), losses, debts and expenses of any nature whatsoever, whether
known or unknown, fixed or contingent, which Executive has, had or may ever have
against the Released Parties arising out of, concerning, or related to, his
employment or separation from employment with the Company and its Affiliates,
from the beginning of time and up to and including the date Executive executes
this Agreement below.  This Agreement includes, without limitation, (a) law or
equity claims; (b) contract (express or implied) or tort claims; (c) claims
arising under any federal, state or local laws of any jurisdiction that prohibit
age, sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation or any other form of discrimination, harassment,
hostile work environment or retaliation (including, without limitation, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act of 1990, the Americans with
Disabilities Act Amendments Act of 2008, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871,
42 U.S.C. Section 1981, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Worker
Adjustment and Retraining Notification Act, the Equal Pay Act of 1963, the Lilly
Ledbetter Fair Pay Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Genetic Information and Nondiscrimination Act of 2008,
the Texas Labor Code, Section 1558 of the Patient Protection and Affordable Care
Act of 2010, the Consolidated Omnibus Budget Reconciliation Act of 1985, and any
other federal, state or local laws of any jurisdiction); (d) claims under any
other federal, state, local, municipal or common law whistleblower protection,
discrimination, wrongful discharge, anti-harassment or anti-



B-3

 

--------------------------------------------------------------------------------

 

 

retaliation statute or ordinance; (e) claims arising under ERISA; or (f) any
other statutory or common law claims related to Executive’s employment or
separation from employment with the Company and its Affiliates.  Executive
further represents that, as of the date of his execution of this Agreement, he
has not been the victim of any illegal or wrongful acts by any of the Released
Parties, including, without limitation, discrimination, retaliation, harassment
or any other wrongful act based on sex, age, race, religion, or any other
legally protected characteristic. 

Notwithstanding the foregoing, this Agreement specifically does not release any
claim or cause of action by or on behalf of Executive (or his beneficiary) (i)
for any payment or other benefit that is required under the terms of either the
Employment Agreement or pursuant to any Plan (as defined in the Employment
Agreement) prior to the receipt thereof by or on behalf of Executive or (ii)
arising out of the Company’s obligation to indemnify the Executive in his
capacity as a director, officer or employee of the Company or any Affiliate
thereof, or as a former director, officer or employee of the Company or any
Affiliate as provided in the Company’s by-laws, any agreement to which the
Executive is a party or beneficiary, at law, or otherwise.

8.



Entire Agreement.  This Agreement sets forth the entire agreement between the
Parties and fully supersedes and replaces any and all prior agreements or
understandings, written or oral, between the Parties pertaining to the subject
matter of this Agreement.

9.



Severability.  Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, the Agreement shall first be reformed to make the provision at
issue enforceable and effective to the full extent permitted by law.  If such
reformation is not possible, all remaining provisions of this Agreement shall
otherwise remain in full force and effect and shall be construed as if such
illegal, invalid or unenforceable provision has not been included herein.

10.



Twenty-One Calendar Days to Consider Offer of Termination Benefits.  Executive
shall have, and by signing this Agreement Executive acknowledges and represents
that he has been given, a period of twenty-one (21) calendar days to consider
whether to elect to sign this Agreement, and to thereby waive and release the
rights and claims addressed in this Agreement.  Although Executive may sign this
Agreement prior to the end of the twenty-one (21) calendar day period, Executive
may not sign this Agreement on or before the Termination Date.  In addition, if
Executive signs this Agreement prior to the end of the twenty-one (21) calendar
day period, Executive shall be deemed, by doing so, to have certified and agreed
that the decision to make such election prior to the expiration of the
twenty-one (21) calendar day period is knowing and voluntary and was not induced
by the Company through:  (a) fraud, misrepresentation or a threat to withdraw or
alter the offer prior to the end of the twenty-one (21) calendar day period; or
(b) an offer to provide different terms or benefits in exchange for signing the
Agreement prior to the expiration of the twenty-one (21) calendar day
period.  The procedure for Executive to accept this Agreement is to return a
fully executed, dated and witnessed Agreement to the Chairman or Secretary of
the Company’s Board of Directors prior to the deadline.



B-4

 

--------------------------------------------------------------------------------

 

 

11.



Seven Day Revocation Period.  Executive understands and acknowledges that he may
revoke this Agreement at any time within seven (7) calendar days after he signs
this Agreement.  To revoke this Agreement, Executive must deliver written
notification of such revocation to the attention of the Chairman or the
Secretary of the Company’s Board of Directors, within seven (7) calendar days
after the date that he signs this Agreement.  Executive further understands that
if he does not revoke this Agreement within seven (7) calendar days following
his execution of the Agreement (excluding the date of execution), the Agreement
will become effective, binding and enforceable on both Parties.

12.



Agreement not to Sue.  Except as required by law that cannot be waived,
Executive agrees that he will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other Person
(as defined in the Executive Employment Agreement) to commence, maintain,
initiate or prosecute, any action, lawsuit, proceeding, charge, petition,
complaint or claim before any court, agency or tribunal against the Company or
any Affiliate arising from, concerned with, or otherwise relating to, in whole
or in part, Executive’s employment or separation from employment with the
Company, or any of the matters discharged and released in this
Agreement.  Notwithstanding the preceding sentence or any other provision of
this Agreement or the Employment Agreement, this release and the Employment
Agreement are not intended to interfere with Executive’s right to file a charge
with the EEOC or a state or local human rights commission in connection with any
claim that Executive believes he may have against the Company or its Affiliates,
or to cooperate or provide truthful testimony to the EEOC or a state or local
human rights commission with respect to any investigation.  However, by
executing this Agreement, Executive hereby waives the right to recover monetary
damages in any proceeding he may bring before the EEOC or any state or local
human rights commission or in any proceeding brought by the EEOC or any state or
local human rights commission (or any other agency) on Executive’s behalf.

13.



Confidentiality of Agreement.  Executive agrees to keep this Agreement and its
terms confidential.  Executive agrees and understands that he is prohibited from
disclosing any terms of this Agreement to anyone, except that he may disclose
the terms of this Agreement to his attorney, his spouse, his financial advisor
or as otherwise required by compulsion of law.  The Company acknowledges and
agrees that it is prohibited from disclosing any terms of this Agreement to any
third parties, except that the Company may disclose the terms of this Agreement
to its attorneys, accountants, and other Persons (as defined in the Employment
Agreement) with a need to know, or as otherwise required by compulsion of law.

14.



Agreement to Return Company Property/Documents.  Executive acknowledges that his
employment with the Company and its Affiliates has terminated effective as of
the Termination Date.  Accordingly, Executive agrees that, in accordance with
the Company’s policy:  (i) Executive will not take with him, copy, alter,
destroy or delete any files, documents or other materials whether or not
embodying or recording any Confidential Information (as defined in the
Employment Agreement), including copies, without obtaining in advance the
written consent of an authorized Company representative; and (ii) Executive will
promptly return to the Company all Confidential



B-5

 

--------------------------------------------------------------------------------

 

 

Information, documents, files, records and tapes (written or electronically
stored) that are in Executive’s possession or under his control, and Executive
shall not use or disclose such materials in any way or in any format, including
written information in any form, information stored by electronic means, and any
and all copies of such materials.  Executive further agrees that he will return
to the Company immediately all Company property, including, without limitation,
any Company-provided keys, equipment, computer and computer equipment, devices,
any other Company cellular phones, Company credit cards, business cards, data,
lists, information, correspondence, notes, memorandums, reports or other
writings prepared by the Company or Executive on behalf of the Company or an
Affiliate.

15.



Waiver.  A Party’s waiver of any breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any later
breach of the same or other provision by such Party.

16.



Miscellaneous.  The Parties understand and agree that if a violation of any term
of this Agreement is asserted, the Party who asserts such violation shall have
the right to seek specific performance of that term and/or any other necessary
and proper relief as permitted by law or equity, including but not limited to,
damages awarded by any court of competent jurisdiction, and the prevailing Party
shall be entitled to recover its reasonable costs and attorneys’ fees.

Nothing in this Agreement will be construed to prevent Executive from
challenging the validity of this Agreement under the Age Discrimination in
Employment Act or Older Workers Benefit Protection Act.  Executive further
understands and agrees that if he, or someone acting on his behalf, files, or
causes to be filed, any such claim, charge, complaint or action against the
Company, an Affiliate or any other Released Party, Executive hereby expressly
fully waives and relinquishes any right to recover any damages or other relief,
whatsoever, from the Company, its Affiliates and/or other Persons, including
costs and attorneys’ fees.

17.



Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the Parties, and their respective heirs, executors, beneficiaries, personal
representatives, successors and permitted assigns hereunder, but otherwise this
Agreement shall not be for the benefit of any third parties.

18.



Survival of Certain Provisions. Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties hereunder shall
survive any termination or expiration of this Agreement

19.



Choice of Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas without regard to
principles of conflict of laws.  Jurisdiction and venue of any action or
proceeding relating to this Agreement, or any dispute hereunder, shall be
exclusively in a federal or state court of competent jurisdiction in the
Houston, Texas, metropolitan area, and the Parties hereby waive any objection to
such jurisdiction or venue including, without limitation, to the effect that it
is inconvenient. 



B-6

 

--------------------------------------------------------------------------------

 

 

20.



Counterparts.  The Parties agree that this Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall be deemed one and the same instrument.

 [Signature page follows.]





B-7

 

--------------------------------------------------------------------------------

 

 

Please review this document carefully as it includes a release of claims.

IN WITNESS WHEREOF, Executive has executed and entered into this Agreement, and
the Company has caused this Agreement to be executed in its name and on its
behalf by its duly authorized officer, to be effective as of the date this
Agreement is executed by Executive as set forth beneath his signature below.

﻿

This document was presented to Executive on _____________, 20___.

﻿

COMPANY:

﻿

﻿

By:

﻿

Name:

﻿

Title:

﻿

Dated this ____ day of _________ 20

﻿

﻿

﻿

﻿

EXECUTIVE:WITNESS:

﻿

﻿

By:Witness signature

﻿

Name: Name:

﻿

Dated this ___ day of ___________ 20Dated this ___ day of ___________ 20

﻿

﻿

﻿

Address for Executive:









B-8

 

--------------------------------------------------------------------------------